Citation Nr: 0021973	
Decision Date: 08/18/00    Archive Date: 08/23/00

DOCKET NO.  98-02 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to service connection for pancreatitis.

3.  Entitlement to service connection for left shoulder 
disability.

4.  Entitlement to a compensable evaluation for scar of the 
left calf, on appeal from the initial grant of service 
connection.  




REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The veteran served on active duty from December 1986 to 
February 1997.  He also had approximately one year of 
additional prior active service and approximately 8-1/2 years 
of reserve service.  

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA), on appeal from an 
August 1997 rating determination by the Columbia, South 
Carolina, Regional Office (RO).

The December 1997 statement of the case (SOC) included the 
issue of service connection for high blood pressure, in 
addition to the issues listed on the title page.  In response 
to the statement of the case, in February 1998 the veteran 
submitted a VA Form 9, which may be accepted as perfecting 
his appeal.  This statement, however, did not mention high 
blood pressure.  Thus, the veteran did not timely appeal the 
issue of service connection for high blood pressure, and this 
issue is not before the Board for appellate review.  See 
38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. §§ 20.200, 
20.202 (1999).  The Board, therefore, does not have 
jurisdiction over this issue.  See 38 U.S.C.A. § 7105 (West 
1991); Roy v. Brown, 5 Vet.App. 554 (1993); and 38 C.F.R. 
§§ 3.104, 3.105 (1999).

Finally, a review of the claims folder reveals that the 
veteran had included a request for a hearing before a hearing 
officer at the regional office.  A hearing was scheduled for 
the veteran for August 1998.  The veteran did not appear.  A 
travel board hearing was also scheduled for the veteran for 
January 2000.  The veteran did not appear.  Thus, the 
remaining claims are properly before the Board for appellate 
consideration.


FINDINGS OF FACT

1.  There is no competent evidence showing arthritis in 
service or within the one-year presumptive period following 
service.  

2.  The medical evidence of record suggests that the veteran 
incurred pancreatitis in service.

3.  The veteran's claim for service connection for 
pancreatitis is plausible.

4. The medical evidence of record reasonably establishes that 
the veteran incurred left shoulder impingement in service.

5.  Scars which affect limitation of function have not been 
demonstrated.

6.  Neither scars with repeated ulceration nor tender and 
painful scars are currently present.


CONCLUSIONS OF LAW

1.  The claim for service connection for arthritis is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for 
pancreatitis is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).

3.  Resolving reasonable doubt in favor of the veteran, left 
shoulder impingement has been shown to be of service origin.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991);38 C.F.R. 
§ 3.102, 3.303 (1999).

4.  The criteria for a compensable rating for scar of the 
left calf have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.118, Code 7805 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records show that in July 1984 the veteran 
sustained a laceration of the left leg which required 
sutures.  The laceration was three inches in length.  In 
January 1992, the veteran was evaluated for complaints of 
left shoulder pain for one month.  The pain was worse with 
lifting and push-ups.  The veteran was tender over the 
subacromial bursal area.  There was no history of injury.  X-
rays of the left shoulder showed no abnormality.  

In September 1992, the veteran was evaluated for complaints 
of right upper quadrant abdominal pain radiating along the 
costal border to the back.  The pain had started about five 
weeks prior to admission.  He was initially admitted to rule 
out gall bladder and recommendation of a cholecystectomy.  
There was no nausea or vomiting.  The examiner reported the 
veteran had a history of alcohol abuse, drinking about one 
pint of Cognac every other day and on weekends.  Ultrasound 
of the gallbladder was negative and an upper gastrointestinal 
series was unremarkable.  The veteran continued to have 
symptoms and was admitted in the hospital.  HIDA scan was 
obtained and showed a slight delay in emptying of the 
gallbladder.  Ejection fraction was normal.  A computed 
tomography (CT) scan of the abdomen and a barium enema were 
both negative.  The veteran was then referred to the 
Gastroenterology Service at Walter Reed Army Medical Center.  

Subsequent examination revealed a normal right kidney, gall 
bladder, pancreas and liver.  The veteran had a negative 
guaiac test and lipase was monitored and found to be normal 
by the second day of hospitalization at 207 (down from 236 
the day before), and remained normal.  Based on these 
findings the veteran returned to a normal diet of solid food.  
Gastrointestinal consultation ruled out any organ in the 
abdomen to be the cause of the abdominal pain and suggested 
it could be musculoskeletal.  The examiner concluded that the 
clinical etiology of right upper quadrant pain could be 
secondary to hepatic steatosis (secondary to moderate alcohol 
use) vs. subacute biliary disease vs. musculoskeletal strain 
vs. psychosomatic disorder vs. subacute pancreatitis.  

The veteran underwent additional evaluation in November 1992.  
At that time it was noted that he had undergone a complete 
work-up with no significant findings.  There had been some 
improvement in symptoms.  The clinical assessment was right 
upper quadrant pain syndrome - unknown etiology.  The 
examiner concluded that the pain did not appear 
musculoskeletal in origin or nature.  

In December 1996, prior to retirement, the veteran underwent 
examination for proper evaluation of the recurrent abdominal 
pain and elevated lipase since 1992.  It was noted that at 
that time no etiology was found and the veteran reported that 
he had not been drinking any alcohol.  The examiner noted the 
veteran's previous hospitalization and work-up at that time 
included right upper quadrant ultrasound and CT scan, both of 
which were normal.  The veteran stated that the mild 
abdominal and right upper quadrant pain was not as severe as 
in the past.  He described the pain as a cramping sensation 
lasting about 15 minutes and resolving spontaneously.  There 
was no clear relation to meals, +/- activity and body 
position.  There was no evidence of fever, chills, or 
significant weight loss.  The current pain occurred two to 
three weeks or two to three times a day on an intermittent 
basis.  There was no diarrhea but occasional constipation.  
There was no nausea or vomiting.  Laboratory studies were 
notable for occasional mild elevation in serum lipase with 
normal amylase.  There was no definite pancreatitis in the 
past.  The veteran was noted to drink heavily in the past but 
not since 1992.  The clinical impression was atypical chronic 
abdominal pain, etiology unclear.  The examiner reported that 
functional intermittent obstruction was doubtful.  The 
examiner also concluded that it was doubtful that the 
veteran's abdominal pain was related to elevated lipase, in 
that it was unlikely to be biliary or pancreatic in origin.  




A CT scan of the abdomen in January 1997 revealed the liver 
and spleen were normal in size and shape without focal mass 
or calcifications.  The gall bladder and pancreas were both 
normal in size and shape without mass or calcifications.  
There were multiple mesenteric lymph nodes, the largest one 
measuring 6 millimeters in short axis.  There was fullness of 
the right ascending colon at the level of the cecum that was 
not optimally visualized.  There was no other evidence of 
soft tissue or bony abnormalities.  

On post-service VA examination in June 1997, the veteran gave 
a history of pancreatitis consisting of abdominal pain and 
elevated lipase.  Previous colonoscopy as well as CT scan of 
the abdomen were unrevealing for the etiology of 
pancreatitis.  The veteran's last episode of abdominal pain 
was in April 1997.  The examiner concluded that there was no 
etiology discovered for the pancreatitis but that the veteran 
clearly had enzymatic elevations consistent with pancreatitis 
in the past, which have been intercurrent.  

On VA orthopedic examination in July 1997 the veteran 
reported that in 1993 he began having right shoulder pain 
after doing push-ups and was later diagnosed with right 
shoulder impingement.  He underwent treatment consisting of 
physical therapy, pain medications and shots, and at that 
point was told he had some arthritic changes.  He began 
having similar pain in his left shoulder in 1995.  He 
complained of pain with strenuous overhead activity and with 
sleeping.  The pain was relieved by decreasing his activity 
and doing his own physical therapy at home.  Examination of 
both shoulders was similar.  He had elevation to 180 degrees 
without pain, external rotation to behind the neck and a full 
90 degrees in angles.  He had full internal rotation to T10 
on his back, bilaterally.  He was completely neurovascularly 
intact with full motor strength of both upper extremities.  
He had mildly positive impingement sign on the right and 
left.  There was no evidence of rotator cuff tear.  Distal 
pulses were 2+ and equal, even with elevation of the arm.  
There was no edema located along the shoulder and palpation 
of the acromioclavicular joints did not cause any pain or 
crepitus.  X-rays of the shoulders showed normal shoulder 
anatomy.  There was no evidence of arthritis at the 
acromioclavicular joint or the glenohumeral joint.  The 
clinical impression was bilateral shoulder pain, mildly 
positive impingement syndrome, with excellent range of motion 
and no evidence of cuff tear or degenerative joint disease by 
clinical or radiologic examination.  

The veteran also complained of right knee pain.  There was 
pain on the insertion of his tibial tubercle, most likely 
from a previous Osgood-Schlatter lesion.  The pain was 
intermittent, but hurt with direct pressure on the tibial 
tubercle.  Examination revealed a palpable Osgood-Schlatter 
tibial tubercle nodule, which was painful to touch.  
Otherwise the veteran had full range of motion of his knee, 
normal patellar tracking, and no evidence of laxity.  There 
was pain at the insertion of his patellar tendon only at full 
flexion.  X-rays of the right knee show a prominent tibial 
tubercle at the insertion of the patellar tendon into the 
tibia and an Osgood-Schlatter lesion.  The clinical 
impression was Osgood-Schlatter type tubercle lesion.  

With respect to his left leg he reported that in service he 
was cut by a wire and received 32 stitches.  He complained of 
some residual intermittent stiffness along his calf, which 
was more likely to occur with increased activity.  He also 
complained of itching and irritation along the scar.  
Examination of the calf revealed a well-healed, approximately 
14-centimeter scar with no evidence of muscle atrophy.  He 
had full range of motion with his ankle and full plantar 
flexion.  He had full motor strength with plantar flexion and 
no pain.  There was no evidence of infection or swelling in 
this area.  The clinical impression was residual left calf 
pain from a laceration, with well-healed incision and no 
residual muscle, nerve or vascular damage and no evidence of 
atrophy or infection.

In a December 1997 rating decision service connection was 
established for scar of the left leg and a noncompensable 
evaluation was assigned.  



Analysis

I.  Service Connection

The preliminary requirement for establishing entitlement to 
any VA benefit is that the applicant submit a claim which is 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The Court has defined a well-grounded 
claim as "a plausible claim, one which is meritorious on its 
own or capable of substantiation."  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  If the claim is not well grounded, the veteran 
cannot invoke the VA's duty to assist in the development of 
the claim.  In the absence of evidence of a well-grounded 
claim, there is no duty to assist the claimant in developing 
the facts pertinent to the claim, and the claim must fail.  
Epps v. Gober , 126 F.3d 1464 (Fed. Cir. 1997); Slater v. 
Brown, 9 Vet. App. 240, 243 (1996); Gregory v. Brown, 8 Vet. 
App. 563, 568 (1996) (en banc); Grivois v. Brown, 6 Vet. App. 
136, 140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

In order for a claim of service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and of a nexus between the in-service disease or 
injury and the current disability (medical evidence).  Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

The Court has indicated that a claim may be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

Service connection may be granted for disability which was 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Alternatively, 
service connection may be established by (a) evidence that a 
condition was "noted" during service or during an 
applicable presumptive period; (b) evidence showing post 
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post service symptomatology.  
38 C.F.R. § 3.303(b) (1999).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  When a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (1999).  

Arthritis

The record on appeal contains no evidence that the veteran 
has been diagnosed with arthritis involving any joint.  
Service medical records are negative for complaints or 
findings of arthritis and the post-service VA examination 
report does not contain any supportive medical opinion.  X-
rays of the shoulders and right knee taken in July 1997 were 
entirely negative for arthritis.  Although, the right knee 
did show a prominent tibial tubercle at the insertion of the 
patellar tendon and an Osgood-Schlatter lesion, there was no 
diagnosis entered reflecting that this was considered to be 
arthritis.  

Thus, the Board finds that the veteran's claim for service 
connection for arthritis is not well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  With respect 
to the first prong of Caluza, the Board notes that the 
medical evidence as outlined above fails to demonstrate that 
the veteran has current arthritis.  In the absence of such a 
diagnosis there can be no valid claim.  Brammer v. Derwinski, 
3 Vet.App. 223 at 225 (1992).  In this case, the medical 
evidence does not currently show the presence of arthritis.

While the veteran's allegations of entitlement have been 
considered, his lay assertions, as they pertain to a question 
of medical diagnosis, or causation, are not supported by 
competent evidence and, as such, cannot constitute evidence 
to render the claim well grounded under 38 U.S.C.A. 
§ 5107(a); if no cognizable evidence is submitted to support 
a claim, the claim cannot be well grounded.  Tirpak v. 
Derwinski, 2 Vet.App 609 (1992); Grottveit v. Brown, 5 
Vet.App. 91 (1993).

In the absence of competent evidence of current arthritis, 
which is causally related to inservice disease or injury, the 
Board finds that a well-grounded claim of service connection 
for arthritis has not been presented.  In the absence of a 
well-grounded claim, the Board does not have jurisdiction to 
decide the merits of the matter, and the appeal must be 
denied.  Boeck v. Brown, 7 Vet.App. 14 (1994).


Pancreatitis

Service medical records and post VA examination in 1997 
document findings suggestive of pancreatitis during service 
in September 1992.  At that time, the examining physician 
related the veteran's symptoms to heavy drinking.  The Board 
notes that a condition resulting from substance abuse is not 
a disability for which service connection can be granted for 
compensation purposes.  

However, subsequent physicians were not certain that the 
pancreatitic-type symptoms were secondary to alcohol abuse 
and the post-service VA examination report noted that no 
etiology of the veteran's pancreatitis had been discovered.  
Moreover, the record does not show alcohol abuse.  Service 
medical records show the veteran denied heavy alcohol 
consumption in 1992.  No other documentation of excessive 
alcohol use or diagnosis of alcohol abuse is noted for the 
remainder of the veteran's period of service.  When the 
veteran was seen for evaluation of abdominal pain at 
retirement in December 1996, he again denied any alcohol use.  
In fact, there is no diagnosis of alcohol dependence of 
record during the veteran's period of service or thereafter.

The Board acknowledges that the veteran's 1996 retirement 
examination did not specifically note the presence of 
pancreatitis, and that a VA examination conducted in June 
1997, a few months thereafter, did not show that the veteran 
was currently suffering from pancreatitis.  However, the VA 
examiner did note that the veteran clearly had enzymatic 
elevations consistent with pancreatitis in the past, which 
have been intercurrent.  The medical evidence, when viewed in 
the aggregate, is sufficient to establish a claim for service 
connection for pancreatitis that is plausible and, therefore, 
well grounded.  This claim will be further discussed in the 
remand portion of the decision, below.   


Left shoulder

The veteran's claim for service connection for a left 
shoulder disability is well grounded, meaning plausible.  The 
file shows that the RO has properly developed the evidence, 
and there is no further VA duty to assist the veteran with 
his claim.  38 U.S.C.A. § 5107(a) (West 1991).

The evidence is at least in equipoise.  Service medical 
records contain a single incidence of treatment for left 
shoulder pain.  There was no history of injury and no 
specific diagnosis was given.  Furthermore, the veteran's 
retirement examination did not note the presence of a left 
shoulder disability.  However, VA examination conducted in 
1997, just a few months after discharge, did note mild 
impingement of the left shoulder.  

The 1997 VA medical opinion provides some support for the 
veteran's assertion of service incurrence required for 
service connection.  There is no countervailing medical 
opinion and there is no evidence of significant post-service 
injury.  The Board must rely on the objective medical 
evidence when making its decision.  See Colvin v. Derwinski, 
1 Vet.App. 171 (1991).  Therefore, the evidence when viewed 
in the aggregate raises at least a reasonable doubt that the 
veteran's left shoulder impingement was incurred in service.  
Resolving all such doubt in the veteran's favor, as we must 
(see 38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 
(1999)), the Board finds that service connection for left 
shoulder impingement is warranted.


II.  Higher Evaluation- Scar of the Left Calf

The Board finds that the veteran's claim for a higher 
evaluation is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 
631-632 (1992).  The Board is also satisfied that all 
relevant facts have been properly developed, and that no 
further assistance to the veteran is required in order to 
comply with 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999).  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1 (1999); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where the 
question for consideration is propriety of the initial 
evaluation assigned, evaluation of the medical evidence since 
the grant of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).  

In this case, the RO has issued a SOC that does not 
explicitly reflect consideration of the propriety of the 
initial rating, or include discussion of whether "staged 
ratings" would be appropriate in the veteran's case.  
However, the Board does not consider it necessary to remand 
this claim to the RO for issuance of an SOC on this issue.  
This is because the RO issued a rating decision in August 
1997 based on consideration of all of the evidence then of 
record and all applicable rating criteria at that time, which 
was discussed in the December 1997 SOC.  Thus, the RO 
effectively considered the appropriateness of its initial 
evaluation under the applicable rating criteria.  The Board 
considers this to be tantamount to a determination of whether 
"staged ratings" were appropriate.  Thus, a remand of this 
matter for explicit consideration of Fenderson is 
unnecessary.

The veteran's service-connected scar is currently rated under 
38 C.F.R. § 4.118, Code 7805 based on limitation of function 
of the part affected.  The affected area includes the left 
calf.  In every instance where the schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31 
(1999).

A review of the medical evidence reveals very few, if any, 
clinical findings attributable to the scar, including when 
the veteran recently underwent VA examination in 1997.  
Although the veteran complained of stiffness, itching and 
irritation along the scar, the VA examiner has described the 
scar as well healed with no residual muscle, nerve or 
vascular damage and no evidence of atrophy or infection.  
Furthermore, there was no indication that the scar limited 
any function of the left calf.  Range of motion was full with 
no indication of pain on motion.  As such, a noncompensable 
evaluation for the veteran's service-connected scar is the 
proper rating under the provisions of Code 7805.  



A 10 percent rating may also be assigned under Codes 7803 and 
7804 for superficial scars that are poorly nourished, with 
repeated ulceration, or that are tender and painful on 
objective demonstration.  The evidence in this case does not 
support the assignment of a compensable evaluation for the 
veteran's left calf scar under any of the applicable Codes as 
the recent evidence does not show that the scar is poorly 
nourished with repeated ulceration or that it is tender and 
painful on objective demonstration.  There is no evidence of 
the symptomatology required for a 10 percent rating under 
Codes 7803 and 7804.  

The veteran's contentions regarding the degree of his 
service-connected disability have been considered but the 
evidence does not support a compensable evaluation for scar 
of the left calf.  However, as a layperson, he is not 
competent to make medical determinations.  See e.g., Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The competent 
evidence in this case does not provide a basis for favorable 
action on the veteran's claim.

In this case, the Board finds that the noncompensable 
disability rating is sufficient to compensate for the left 
calf scar.  The Board has also considered staged ratings, 
under Fenderson, but concludes that they are not warranted as 
the veteran's scar of the left calf is not shown to have been 
more than noncompensably disabling at any time since service 
separation.

Thus, the current level of disability shown is encompassed by 
the rating assigned and with due consideration to the 
provision of 38 C.F.R. § 4.7, a compensable evaluation is not 
warranted for any portion of the time period under 
consideration.  Therefore a preponderance of the evidence is 
against the claim for a compensable rating for scar of the 
left calf and that the benefit-of-the-doubt rule does not 
apply.  38 U.S.C.A. § 5107(b) (West 1991).



ORDER

1.  Entitlement to service connection for arthritis is 
denied.

2.  The claim of entitlement to service connection for 
pancreatitis is well grounded.  To this extent only, the 
appeal is granted.

3.  Entitlement to service connection for impingement of the 
left shoulder is granted.

4.  Entitlement to a compensable evaluation for scar of the 
left calf is denied.  


REMAND

Because the claim of entitlement to service connection for 
pancreatitis is well grounded, VA has a duty to assist the 
veteran in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

As noted above, the claims file contains medical evidence 
suggesting that the veteran incurred pancreatitis in service; 
however, the 1996 retirement examination did not note the 
presence of any pancreatitis, and a VA examination conducted 
in June 1997, a few months after discharge, did not show that 
the veteran was suffering from pancreatitis at that time.  
However, the VA examiner noted the symptoms were 
intercurrent, with the last episode of abdominal pain in 
April 1997.  Accordingly, a more definitive medical evidence 
on the question of whether the veteran currently has 
pancreatitis and an opinion as to its etiology is needed 
before the claim on the merits can be properly adjudicated.  
See Colvin v. Derwinski, 1 Vet. App. 171, 173 (1991) 
(emphasizing that adjudicators cannot rely on their own 
unsubstantiated judgment in resolving medical questions).  

Therefore, the Board will remand the claim for an 
examination, to obtain a clear diagnosis with respect to the 
veteran's current disability, and to obtain a medical opinion 
as to whether any pancreatitis is a continuation of the 
symptoms noted during service.  However, prior to having the 
veteran undergo VA examination, the RO should obtain and 
associate with the claims file all records of outstanding 
pertinent medical treatment, so that the physician's review 
of the veteran's medical history may be an informed one.

The RO denied service connection for allergies by a rating 
decision dated in December 1997.  The veteran indicated 
disagreement with that decision in his VA Form 9 dated in 
February 1998.  However, a statement of the case on this 
claim has not been issued by the RO and a substantive appeal 
has not been received.  In such cases, the appellate process 
has commenced and the veteran is entitled to a statement of 
the case on the issue.  See Pond v. West, 12 Vet. App. 341 
(1999); Manlicon v. West, 12 Vet. App. 238 (1999).  
Accordingly, the RO must furnish the veteran with a statement 
of the case and assure that he has an ooportunity complete 
his appeal.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.

In light of the foregoing, the case is hereby REMANDED to the 
RO for the following actions:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should take appropriate steps 
to obtain copies of all VA and private 
treatment records which are not already 
of record, pertaining to treatment of the 
veteran's pancreatitis since service.  
All records obtained should be associated 
with the claims folder.

3.  The RO should furnish the veteran 
with a statement of the case covering the 
issue of entitlement to service 
connection for allergies.  The RO should 
assure that the veteran is given notice 
of all steps required to appeal that 
issue, as outlined uner 38 U.S.C.A. 
§ 7105 (west 1991).  The veteran must be 
given an ooportunity to complete the 
steps necessary to complete the appeal.

4.  The RO should schedule the veteran 
for an examination and testing to clarify 
the diagnosis and likely etiology of 
current disorders.  The claims file, to 
include any evidence added to the record 
pursuant to paragraph #1 of this REMAND, 
should be made available to the examiner 
prior to the examination.

A detailed history concerning current 
symptoms and complaints should be 
obtained.  All indicated diagnostic and 
laboratory studies should be 
accomplished.  The examiner should 
provide an opinion, based on the symptoms 
that the veteran reported immediately 
following service, and the current 
examination and test results, as to 
whether it is at least as likely as not 
that any current disorder began during 
the veteran's service.  The examining 
physician should provide a diagnosis of 
any disorder of the veteran's digestive 
system in particular, indicating whether 
there is pancreatitis.

If pancreatitis is found the examiner 
should describe in detail all pertinent 
symptoms, including height, weight, 
nausea, sweating, circulatory 
disturbance, diarrhea, hypoglycemia, 
malnutrition, anemia, vomiting, 
hematemesis, melena, pain, weight loss, 
malnutrition, steatorrhea, jaundice and 
pseudocyst with their degree of severity 
(i.e. mild, moderate, moderately severe, 
severe). 

5.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  The RO should then complete the 
review and reevaluation of the veteran's 
claim.  If the benefit sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
addressing the development undertaken 
pursuant to this remand action and citing 
all applicable legal criteria.  The 
veteran and his representative should be 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

 


- 19 -




- 1 -


